AAM/Bahl & Gaynor Income Growth Fund Class A: AFNAX Class C: AFYCX Class I: AFNIX Summary Prospectus August 13, 2012 Before you invest, you may want to review the Fund’s prospectus, which contains more information about the Fund and its risks.You can find the Fund’s Prospectus and Statement of Additional Information (“SAI”) and other information about the Fund online at www.aammutualfunds.com. You may also obtain this information at no cost by calling 1-888-966-9661 or by sending an e-mail request to AAMFunds@aam.us.com.The Fund's Prospectus and SAI, both dated July 5, 2012 (as each may be further amended or supplemented), are incorporated by reference into this Summary Prospectus. Investment Objective The Fund’s investment objective is primarily current and growing income and secondarily long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Class A shares of the Fund.More information about these and other discounts is available from your financial professional and in the section titled “Class A Shares” on page 13 of the Prospectus. Class A Shares Class C Shares Class I Shares Shareholder Fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases 5.75% None None Maximum deferred sales charge (load) (as a percentage of the lower of the net asset value at purchase or redemption) 1.00%1 1.00%1 None Redemption fee if redeemed within 90 days of purchase (as a percentage of amount redeemed) 2.00% 2.00% 2.00% Wire fee Overnight check delivery fee Retirement account fees (annual maintenance and redemption requests) Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.80% 0.80% 0.80% Distribution and/or service (12b-1) fees 0.25% 1.00% None Other expenses2 0.41% 0.41% 0.41% Total annual fund operating expenses 1.46% 2.21% 1.21% Fee waiver and/or expense reimbursement3 (0.06%) (0.06%) (0.06%) Total annual fund operating expenses (after fee waiver and/or expense reimbursement)3 1.40% 2.15% 1.15% 1. For Class A Shares, no sales charge applies on investments of $1 million or more, but a contingent deferred sales charge ("CDSC") of 1% will be imposed on certain redemptions of such shares within 18 months of the date of purchase. Class C Shares of the Fund are subject to a CDSC of 1.00% on any shares sold within 12 months of purchasing them. 2. These expenses are estimated for the current fiscal year. 1 3. The Fund’s advisor has contractually agreed to waive its fees and/or pay for expenses of the Fund to ensure that total annual fund operating expenses (excluding taxes, leverage interest, brokerage commissions, dividend expenses on short sales, acquired fund fees and expenses (as determined in accordance with Form N-1A), expenses incurred in connection with any merger or reorganization, or extraordinary expenses such as litigation expenses) do not exceed 1.40%, 2.15% and 1.15% of the average daily net assets of the Fund's Class A, Class C and Class I Shares, respectively.This agreement is effective until October 31, 2013, and may be terminated by the Trust's Board of Trustees.The Fund’s advisor is permitted to seek reimbursement from the Fund, subject to certain limitations, for fees it waived and Fund expenses it paid for three years from the date of any such waiver or payment to the extent a class's total annual fund operating expenses do not exceed the limits described above. Example This example is intended to help you compare the costs of investing in the Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.The one-year example and the first year of the three-year example are based on net operating expenses, which reflect the expense waiver/reimbursement by the Fund’s advisor.Although your actual costs may be higher or lower, based on these assumptions your costs would be: One Year Three Years Class A Shares Class C Shares Class I Shares You would pay the following expenses if you did not redeem your shares: One Year Three Years Class A Shares Class C Shares Class I Shares Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.The Fund is newly-created and, as a result, does not yet have a portfolio turnover rate. Principal Investment Strategies Under normal market conditions, the Fund will invest at least 80% of its assets plus borrowings for investment purposes in equity securities that have historically paid dividends.Although the Fund may invest in any size companies, it will primarily invest in the common stocks of large capitalization companies.The Fund’s sub-advisor considers large capitalization companies to be those with market capitalization of $10 billion or higher at the time of purchase.Under normal markets conditions, the Fund typically will invest in a diversified portfolio of 35 to 50 securities spread across a variety of economic sectors.Investments in and weightings of individual sectors will vary based on the sub-advisor’s assessment of company fundamentals, valuations and overall economic conditions.The Fund’s sub-advisor focuses on high-quality companies that typically produce steady earnings and dividend growth. The Fund may invest in foreign securities.The Fund’s investments in foreign securities will primarily be in American Depositary Receipts and similar receipts (“ADRs”).ADRs are receipts that represent interests in foreign securities held on deposit by U.S. banks. 2 Principal Risks of Investing The Fund’s principal risks are mentioned below. Before you decide whether to invest in the Fund, carefully consider these risk factors and special considerations associated with investing in the Fund, which may cause investors to lose money. Market Risk.The Fund’s share price may be affected by a sudden decline in the market value of an investment or by an overall decline in the stock market. Equity Securities Risk.The value of the equity securities held by the Fund may fall due to general market and economic conditions, perceptions regarding the industries in which the issuers of securities held by the Fund participate, or factors relating to specific companies in which the Fund invests. Foreign Securities Risk. The prices of foreign securities may be more volatile than the securities of U.S. issuers because of economic and social conditions abroad, political developments, and changes in the regulatory environment of foreign countries.In addition, changes in exchange rates and interest rates may adversely affect the value of the Fund’s foreign investments. Foreign companies are generally subject to different legal and accounting standards than U.S. companies, and foreign financial intermediaries may be subject to less supervision and regulation than U.S. financial firms.The Fund’s investments in ADRs are also subject to these risks. Risks of Mid-Cap and Small-Cap Companies.The securities of mid-cap or small-cap companies may be subject to more abrupt or volatile market movements and may have lower trading volumes or more erratic trading than securities of larger-sized companies or the market averages in general. Focused Risk.Although the Fund is diversified, the Fund’s sub-advisor intends to focus its investments in the securities of a comparatively small number of issuers.Investment in securities of a limited number of issuers exposes the Fund to greater market risk and potential losses than if its assets were diversified among the securities of a greater number of issuers. Management Risk.The skill of the Fund’s sub-advisor plays a significant role in the Fund’s ability to achieve its investment objective. Performance The Fund is new and it does not have a full calendar year performance record to compare against other mutual funds or broad measures of securities market performance such as indices. Performance information will be available after the Fund has been in operation for one calendar year. Investment Advisor and Sub-advisor Advisors Asset Management, Inc. (the “Advisor” or “AAM”) is the Fund’s investment advisor.Bahl & Gaynor, Inc. (the “Sub-advisor” or “Bahl & Gaynor”) is the Fund’s sub-advisor. 3 Portfolio Managers Name and Title (Bahl & Gaynor) Managed the Fund Since: William F. Bahl, CFA, CIC - Co-Founder and Chairman July 5, 2012 Vere W. Gaynor - Co-Founder and President July 5, 2012 George G. Strietmann, CFA, CIC - Vice President and Principal July 5, 2012 Edward E. Dohrmann - Vice President and Principal July 5, 2012 Charles A. Pettengill, CFA, CIC, CPA - Vice President and Principal July 5, 2012 Eleanor K. Moffat, CFA, CIC - Vice President and Principal July 5, 2012 Scott D. Rodes, CFA, CIC - Vice President and Principal July 5, 2012 Matthew D. McCormick - Vice President and Principal July 5, 2012 Lori A. Hudson - Vice President and Principal July 5, 2012 Edward A. Woods, CFA, CIC - Vice President and Principal July 5, 2012 John B. Schmitz, CFA, CIC - Vice President and Principal July 5, 2012 P. Declan O'Sullivan, CFA - Vice President July 5, 2012 Ellis D. Hummel, CFP - Vice President and Principal July 5, 2012 Purchase and Sale of Fund Shares Currently, Class C Shares are not available for purchase.To purchase shares of the Fund, you must invest at least the minimum amount. Minimum Investments To Open Your Account To Add to Your Account Class A & C Shares Direct Regular Accounts Traditional and Roth IRA Accounts Automatic Investment Plan Gift Account For Minors Class I Shares All Accounts Shares of the Fund are redeemable on any day the New York Stock Exchange is open for business through your broker-dealer or other financial intermediary, by mail, or by telephone.If you are purchasing or redeeming Fund shares through an intermediary such as a broker-dealer or bank, contact your intermediary directly. Tax Information The Fund’s distributions are generally taxable, and will ordinarily be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Shareholders investing through such tax-deferred accounts may be taxed later upon withdrawal of monies from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 4
